Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       17-JUL-2019
                                                       09:09 AM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         COCO PALMS HUI LLC,
                   Respondent/Plaintiff-Appellee,

                                vs.

               NOA MAU-ESPIRITO and CHARLES D. HEPA,
                 Petitioners/Defendants-Appellants,

                                and

   KAIPOLANI MAU-ESPIRITO, also known as KA-IPOLANI MAU-ESPIRITO,
                             Defendant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 5RC-17-1-0463)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
           Petitioners/Defendants-Appellants Noa Mau-Espirito and
 Charles Hepa’s Application for Writ of Certiorari, filed on
 June 24, 2019, is hereby rejected.

           DATED: Honolulu, Hawai#i, July 17, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson